IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                 April 25, 2008
                               No. 07-40185
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk
GERALD RAY BARROW

                                           Plaintiff-Appellant

v.

MRS MOORE, McConnell Mailroom; UNITED STATES POST OFFICE

                                           Defendants-Appellees


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 2:06-CV-383


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Gerald Ray Barrow, Texas prisoner # 579954, filed a lawsuit pursuant to
42 U.S.C. § 1983 claiming that Mrs. Moore, McConnell Unit mail room, and the
United States Post Office interfered with his mail, resulting in lost documents.
The district court dismissed Barrow’s complaint for failure to state a claim and
as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).
      In his brief, Barrow does not raise any arguments regarding his claim that
appellees interfered with his mail. While this court liberally construes pro se


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-40185

briefs, arguments must be briefed to be preserved. Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993). This court “will not raise and discuss legal issues
that [Barrow] has failed to assert.” Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Barrow has therefore waived any
challenge to the district court’s dismissal of his claim that appellees interfered
with his mail or otherwise denied him access to the courts as frivolous and for
failure to state a claim. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
1999).
         The district court’s dismissal of the complaint for failure to state a claim
and as frivolous counts as a strike under 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).             Barrow has previously
accumulated two strikes. See Barrow v. Tex. Dept. Corr. et al., No. C-04-496
(S.D. Tex. Oct. 17, 2006); Barrow v. Swisher County, No. C-04-455 (S.D. Tex.
Mar. 16, 2005). As Barrow has now accumulated at least three strikes, he may
not proceed in forma pauperis in any civil action or appeal while incarcerated
unless he “is under imminent danger of serious physical injury.” § 1915(g).
      Barrow’s motions to supplement the record with additional documents and
to allow attachments to the brief are denied.
      DISMISSED AS FRIVOLOUS (See 5TH CIR. R. 42.2 (“If . . . it appears to
the court that the appeal is frivolous and entirely without merit, the appeal will
be dismissed.”)); 28 U.S.C. § 1915(g) BAR IMPOSED; MOTIONS DENIED.




                                          2